Citation Nr: 0809227	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusettes. 



This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sent letters dated April 2007 and August 2007 to 
the Board.  The letters indicated that the veteran had 
recently started having seizures, problems with balance, and 
other cognitive problems.  He stated that he was seen at the 
emergency room at Newton Wellesley Hospital in November 2007.  
Additionally, the veteran stated he was prescribed an anti-
seizure medicine and his physician at the West Roxbury VA 
Medical Center.  Records from these facilities should be 
obtained on remand.  

The RO originally denied service connection for residuals of 
a head injury in June 1949 because there was no evidence of 
any current disability related to the veteran's head injury 
sustained in service.  The veteran denied neurological 
problems or symptoms at his November 2006 VA examination.  
However, if the current medical records discussed above show 
current neurological problems which could be associated with 
his in-service head injury, and the RO/AMC determines that 
such evidence is new and material, the veteran should be 
afforded a VA neurological examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has not been provided with notice 
of the type of information and evidence needed to establish a 
disability rating or an effective date for the disability on 
appeal.  Thus, corrective notice can be provided on remand.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for 
neurological problems and seizures since 
November 2006.  After securing the 
necessary release(s), such records should 
be obtained, to specifically include 
Newton Wellesley Hospital.  In addition, 
relevant VA treatment records from the 
West Roxbury VAMC and Boston VAMC dating 
since November 2006 should be obtained.  

3.  If, and only if, the medical treatment 
records obtained indicate current 
neurological problems and the RO finds new 
and material evidence has been submitted, 
the veteran should be scheduled for a VA 
examination to determine if he suffers 
from neurological problems related to 
service.  The veteran's claims file should 
be made available to and reviewed by the 
examiner.  Following review of the claims 
file and examination of the veteran, the 
examiner should provide an opinion as to 
whether there is a relationship between 
the veteran's current neurological 
problems and his head injury in service.  
All tests deemed necessary should be 
performed and all findings should be 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  Thereafter, re-adjudicate the claim 
for service connection for residuals of a 
head injury.  If the claim remains denied, 
the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).







